1    Thomas P. Riley, SBN 194706
     LAW OFFICES OF THOMAS P. RILEY, P.C.
2    First Library Square
3
     1114 Fremont Avenue
     South Pasadena, CA 91030-3227
                                                                          JS-6
4    Tel: 626-799-9797
     Fax: 626-799-9795
5    TPRLAW@att.net
6    Attorneys for Plaintiff
     J and J Sports Productions, Inc.
7

8                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
9

10    J and J Sports Productions, Inc.           CASE NO. 2:17-cv-06763-WDK-PLA
11
                             Plaintiff,          [Proposed] ORDER GRANTING
12
                                                 STIPULATED JUDGMENT
13                   vs.
14
      Eric Fambona-Rios, et al,
15

16                           Defendants.
17

18
           TO THIS HONORABLE COURT, ALL PARTIES, AND THEIR

19
     ATTORNEY/S OF RECORD:
20
            By and through their counsel, the Parties to the above-entitled action hereby
21

22   stipulate and respectfully request that judgment in the amount of Thirty Thousand
23
     Dollars (U.S. $30,000.00) inclusive of attorneys’ fees and costs be entered in favor of
24

25   Plaintiff J AND J SPORTS PRODUCTIONS, INC. and against Defendants ERIC
26
     FAMBONA-RIOS AND YOJANA KAROLINA FAMBONA.
27

28   ///


     STIPULATED JUDGMENT
     Case No. 2:17-cv-06763-WDK-PLA
     PAGE 1
1          The Parties, and each of them, waive any and all rights to seek a stay of
2
     enforcement of said judgment and further request that this Honorable Court enter the
3

4    requested and stipulated judgment forthwith.
5

6

7

8    IT IS SO ORDERED:
9

10   ________________________________                    12/7/2018
                                                 Dated: __________________________
11
     The Honorable William D. Keller
     United States District Court
12
     Central District of California
13
     ///
14

15   ///
16
     ///
17

18
     ///
19
     ///
20

21
     ///

22
     ///
23
     ///
24

25   ///
26
     ///
27

28   ///

     STIPULATED JUDGMENT
     Case No. 2:17-cv-06763-WDK-PLA
     PAGE 2
